 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN SANTIAGO,                                  Case No.: 1:19-cv-00566-SKO (PC)
12                       Plaintiff,                     SECOND SCREENING ORDER
13            v.                                        (Doc. 11)
14    J. CALDWELL, et al.,                              21-DAY DEADLINE
15                       Defendants.
16

17          On December 11, 2019, the Court screened Plaintiff’s complaint pursuant to 28 U.S.C. §
18   1915A and found that it states a cognizable excessive force claim under the Eighth Amendment
19   against Defendants Caldwell, Hurlbut, Medina, Perez, and Taylor. (Doc. 9 at 4-5.) The Court
20   found that Plaintiff failed to state a cognizable retaliation claim and did not exhaust
21   administrative remedies with respect to Defendants Martinez and Tamayo. (Id. at 5-6.) The Court
22   ordered Plaintiff to file a first amended complaint curing the deficiencies identified in the Court’s
23   screening order or, alternatively, a notice to proceed only on the claims found cognizable. (Id. at
24   7.)
25          On December 16, 2019, and January 1, 2020, Attorneys Kenneth Chike Odiwe and John
26   L. Burris made appearances on behalf of Plaintiff, then filed a first amended complaint on his
27   behalf. (Docs. 10, 11.) In the amended complaint, Plaintiff raises excessive force claims against
28   all defendants, (Doc. 11 at 5-6), but omits the retaliation claim from Plaintiff’s original complaint.
 1   I.      SCREENING REQUIREMENT

 2           The Court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

 4   The requirement applies regardless of whether the prisoner is represented by counsel. See id. The

 5   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   frivolous or malicious, fail to state a claim upon which relief may be granted, or seek monetary

 7   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). The Court should

 8   dismiss a complaint if it lacks a cognizable legal theory or fails to allege sufficient facts to

 9   support a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

10   Cir. 1990).

11   II.     PLEADING REQUIREMENTS

12           A. Federal Rule of Civil Procedure 8(a)

13           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

14   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must contain

15   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

16   Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of what the

17   plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal

18   quotation marks and citation omitted).

19           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

20   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
21   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must

22   set forth “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

23   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Furthermore, the “sheer possibility

24   that a defendant has acted unlawfully” is not sufficient to state a cognizable claim, and “facts that

25   are merely consistent with a defendant’s liability” fall short. Iqbal, 556 U.S. at 678 (internal

26   quotation marks and citation omitted).
27           B. Causation

28           Section 1983 provides a cause of action for the violation of constitutional or other federal

                                                         2
 1   rights by persons acting under color of state law. See 42 U.S.C. § 1983. To state a claim under

 2   section 1983, a plaintiff must show a causal connection between the actions of the defendants and

 3   the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode, 423 U.S. 362,

 4   373-75 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the deprivation of

 5   a constitutional right, within the meaning of section 1983, if he does an affirmative act,

 6   participates in another’s affirmative acts, or omits to perform an act which he is legally required

 7   to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740,

 8   743 (9th Cir. 1978) (citation omitted).

 9   III.    DISCUSSION

10           As in his original complaint, the Court finds that Plaintiff states a cognizable excessive

11   force claim against Defendants Caldwell, Hurlbut, Medina, Perez, and Taylor in his first amended

12   complaint.1 However, Plaintiff fails to provide a causal connection between the alleged violation

13   and Defendants Martinez and Tamayo. In his factual allegations, Plaintiff does not once mention

14   Correctional Officer Martinez or Psychiatric Technician Tamayo, (see Doc. 11 at 4-5), let alone

15   show that their actions are in any way related to the constitutional deprivation of which Plaintiff

16   complains.

17           If he chooses to file a second amended complaint, Plaintiff must allege facts that show

18   that each defendant subjected Plaintiff to the alleged Eighth Amendment violation. See Johnson,

19   588 at 743. If no such facts exist with respect to any defendant, then Plaintiff should dismiss that

20   defendant. Although detailed factual allegations are not required, Plaintiff must provide each
21   defendant with fair notice of the claims against him or her and the grounds on which they rest.

22   See Swierkiewicz, 534 U.S. at 512.

23           The Court also notes that plaintiffs may not seek damages under section 1983 against state

24   actors in their official capacities. Arizonans for Official English v. Arizona, 520 U.S. 43, 69 n.24

25   (1997). However, plaintiffs may seek injunctive relief against state actors in official-capacity

26   suits. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 n.10 (1989).
27
     1
      The Court provided the legal standards for excessive force claims under the Eighth Amendment in its first screening
28   order, (Doc. 9 at 4-5), and declines to do so again here.

                                                              3
 1            In his first amended complaint, Plaintiff sues the defendants in both their official and

 2   personal capacities, (Doc. 11 at 1-4), and requests both damages and “other … relief as the Court

 3   deems … proper,” (id. 6-7). Because the catchall phrase “other relief” may include injunctive

 4   relief, the Court will not require Plaintiff to omit naming the defendants in their official

 5   capacities. However, if Plaintiff will be seeking solely damages in this action, he should sue the

 6   defendants only in their personal capacities. See Arizonans for Official English, 520 U.S. at 69

 7   n.24.

 8            Accordingly, the Court ORDERS:

 9            1.      Plaintiff is granted leave to file a second amended complaint; and,

10            2.      Within 21 days from the date of service of this order, Plaintiff shall file a second

11                    amended complaint curing the deficiencies identified in this order.

12
     IT IS SO ORDERED.
13

14   Dated:        January 16, 2020                                 /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        4
